   Case 2:21-mc-00043-DMG-MRW Document 14 Filed 02/05/21 Page 1 of 1 Page ID #:132



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA                                              CASE NUMBER

                                                        Plaintiff(s)
                                                                                           MC 21-43-DMG (MRWx)
                             v.
 SPACE EXPLORATION TECHNOLOGIES CORP. d/b/a                                 ORDER ON APPLICATION OF NON-
 SPACEX                                                                   RESIDENT ATTORNEY TO APPEAR IN A
                                                                              SPECIFIC CASE PRO HAC VICE
                                                    Defendant(s).
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Connolly, Charles F.                                                           of    Akin, Gump, Strauss, Hauer & Feld, LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                             2001 K Street, NW
  (202) 887-4070                          (202) 887-4288                               Washington, DC 20006
  Telephone Number                        Fax Number
  cconnolly@akingump.com
                              E-Mail Address                                           Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  SpaceX


  Name(s) of Party(ies) Represent                                ☐ Plaintiff(s) ☒ Defendant(s) ☐ Other:
and designating as Local Counsel
  Ro, Jessica H.                                                                            of     Akin, Gump, Strauss, Hauer & Feld, LLP
  Designee’s Name (Last Name, First Name & Middle Initial                                          1999 Avenue of the Stars, Suite 600
  329737                            (310) 229-1000               3102291001                        Los Angeles, CA 90067
   Designee’s Cal. Bar No.          Telephone Number              Fax Number
  jro@akingump.com
                                  E-Mail Address                                                   Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:            ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.



Dated: February 5, 2021
                                                                                      Dolly M. Gee, U.S. District Judge

 G-64 Order (05/16)       ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                      Page 1 of 1
